REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a portable sanitation micro-composite apparatus and macro-composite assembly in variable geometric configurations comprising: a horizontal member comprising a front face, a back face, at least one outer edge, a plurality of lateral securing elements positioned about the at least one outer edge, and a plurality of comer securing elements; a vertical member comprising one or more vertical spray shielding panels positioned about the outer edges of the horizontal member; a wail cover comprising a front face, a back face, at least one outer edge, a plurality of lateral securing elements positioned about the at least one outer edge, and a plurality of comer securing elements; the lateral securing elements of the wall cover corresponds to the lateral securing elements of the horizontal member and the comer securing elements or wall cover engages the vertical member as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EBONY E EVANS/Primary Examiner, Art Unit 3647